       Case 6:18-cv-00308-ADA Document 55-18 Filed 03/13/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 MV3 PARTNERS LLC,                               §
                                                 §    Civil Action No.: 6:18-cv-308-ADA
                                                 §
                Plaintiff,                       §
                                                 §    JURY TRIAL DEMANDED
 v.                                              §
                                                 §
 ROKU, INC.,                                     §
                                                 §
                Defendant.                       §



                                            ORDER

       The Court, having considered Plaintiff’s Opposition to Defendant’s Motion to Transfer

Venue to the Northern District of California (the “Motion”),

       IT IS HEREBY ORDERED this ______ day of _______________, 2019, that the Motion

is DENIED.



Dated: ___________________, 2019                     ____________________________
                                                     The Honorable Alan D. Albright
                                                     United States District Judge
